Per curiam.
This disciplinary matter is before the Court on the Application for Certification of Fitness to Practice Law pursuant to Part A, Section 10 of the Rules Governing Admission to Practice Law in Georgia (the “Rules”), filed by Demetrios John Skandalakis. Skan-dalakis originally was admitted to the practice of law in Georgia in 1982. In December 2003 Skandalakis pled guilty to false statement in the U. S. District Court for the Northern District of Georgia regarding incidents that occurred when he was Fulton County Commission Chairman. He was sentenced to six months in confinement in federal prison, two years of supervised release, a $1,000 fine and 100 hours of community service. On November 7, 2005 this Court disbarred Skandalakis for his violation of Rule 8.4 (a) (2) of the Georgia Rules *903of Professional Conduct, see Bar Rule 4-102 (d). Since his disbarment Skandalakis was the owner of Creative Media Solutions from 2004 to 2007 and has been employed as Director of Loss Prevention at Waffle House, Inc. from September 2007 until the present. In June 2012 the Georgia State Board of Pardons and Paroles restored Skandalakis’s civil and political rights.
Decided May 6, 2013.
On March 7, 2012, Skandalakis filed this application for readmission in which he expressed remorse, took full responsibility for his conduct and outlined his efforts at rehabilitation in the community, his employment and his family, see In re Cason, 249 Ga. 806 (294 SE2d 520) (1982). In addition to the required five personal references Skandalakis also included nine additional recommendations from the legal community and Waffle House executives recommending that he be readmitted to the State Bar. The Board to Determine Fitness of Bar Applicants (the “Fitness Board”) provided notice to the State Bar, bar membership and the chief judge where Skandalakis has practiced law and obtained confirmation from the Client Security Fund that no restitution was due, see Part A, Section 10 (d) (l)-(4) of the Rules. The Fitness Board held a meeting on December 6, 2012, at which the State Bar indicated it had no objection to Skandalakis’s readmission, and after which the Fitness Board filed its report indicating its vote to grant certification of fitness for readmission. The Fitness Board also filed the record of the proceedings with this Court so that the Court could make the final determination regarding Skandalakis’s certification of fitness as required by Part A, Section 10 (e) of the Rules.
The record shows that since his conviction Skandalakis has shown remorse and has strived to act with integrity and responsibility through his hard work, his devotion to his family, and as a volunteer in his community. We find the letters of recommendation persuasive, and we conclude that Skandalakis has shown that he is entitled to be certified as fit to practice law in Georgia. Further, it appears that Skandalakis has met all the procedural requirements of Part A, Section 10 for approval of his application for certification of fitness. Accordingly, this Court hereby grants Skandalakis’s application for certification of fitness and orders that, upon satisfaction of all the requirements of Part B of the rules, including taking and passing the Georgia Bar Examination, Skandalakis may be reinstated as an attorney licensed to practice law in the State of Georgia.

Certification of fitness for readmission granted.


All the Justices concur, except Nahmias, J., disqualified.

Sarah E. Lockwood, Office of Bar Admissions, Harris, Penn, Lowry & DelCampo, J. Antonio DelCampo, for appellant.
D. John Skandalakis, pro se.